DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant elected claims 1 – 12, a pacemaker and the physiological signal in reply on 12/03/2021.
 Applicant indicated an election with traverse.  Applicant submits: “that the Office has failed to provide any documentary evidence that supports the Office's assertions. For the species restriction, the Office has failed to provide the statutory or regulatory basis and explanation for this restriction. Instead, the Office has just copied and pasted excerpts from the MPEP.”
 Examiner respectfully disagrees and asserts that the inventions and species outlined in the restriction of the claims filed on 10/16/2019 prevent a search burden. However, upon further consideration, in view of the prior art, some parts of the species restriction requirement are withdrawn.

Restriction Requirements Withdrawn:
Upon further consideration and in view of searching the prior art, the restriction requirement of the type of monitoring devices is withdrawn and applicant is no longer limited to the election of a pacemaker. 

Restriction Requirements Maintained:
The restriction of Inventions I, II, and III and the species restriction of the type of sensors are maintained.
 The inventions present a burden because the process of Inventions III and II does not require the various particulars of the “quality metric” found in claim 17. The apparatus’ process of using would require executing different search queries and searching different databases.  Additionally, these claims are drawn to different statutory categories of invention and, while distinctness for claims drawn to process and apparatus for its practice need only be shown one of two ways, the restriction requirement clearly establishes that both tests for distinctness are satisfied.  See pages 4 and 5 of the restriction requirements. 
Furthermore, regarding the election of the species, applicant’s invention is drawn to multiple embodiments that would require executing different search queries and searching different databases as the claims are drawn to different statutory categories of invention. Applicants signals are classified in different CPC groupings, physiological signals (e.g., data associated with the subject's body and its processes), environmental signals (e.g., temperature, humidity, pressure, acceleration, etc.), position signals (e.g., GPS) are distinct signal signals that require distinct search queries.   

For at least these reasons and those identified in the restriction requirement, applicant's remarks are not found persuasive and the restriction requirement is therefore made final.  

Status of Claims
Claims 1 – 11 are elected, claims 12 – 13 and 16 – 17 are unelected, and claims 14 – 15 and 18 – 20 have been cancelled by applicant. 

Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 – 4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landgraf et al. (US 20180256061 A1). 

	Regarding claim 1, Landgraf teaches a medical system for providing a monitoring service to a patient (Abstract: “A wireless cardiac sensor is provided…. The sensor transmits acquired data to a personal electronic device, such as a smartphone, via a wireless communication link. The personal electronic device may in turn transmit data to a centralized server and/or health care provider device, via a wide area network” – the sensor, smartphone, and wide area network in tandem all serve as the system), the system comprising: 
a physiological monitoring system (Abstract: “A wireless cardiac sensor is provided”; See Fig. 1) configured to sense a physiological signal and record physiological signal data indicative of the patient's physiological state ([0018]: “Electrodes 110A and 110B are physically separated from one another to facilitate measurement of electrical signals on a person's skin resulting from depolarization of the person's heart muscle during each heartbeat, when appropriately positioned, e.g., against a user's chest on the user's left pectoral region”)
a controller ([0025]: “Cardiac sensor 100 includes microprocessor 130…”; See Fig. 4 – processor 130)
data storage circuitry ([0025]: “Cardiac sensor 100 includes…digital memory 132”; See Fig. 4 – Memory 130), 
and a sensor operatively coupled to the controller ([0025]: “…cardiac sensor 100”; see Fig. 4 – Cardiac sensor 100)
and a mobile device configured to facilitate sensor placement and communicatively coupled to the physiological monitoring system ([0006]: “The wireless cardiac sensor may also include a wireless transceiver, for transmitting measured cardiac data to a separate personal electronic device, such as a smartphone, tablet computer, or personal computer…. The personal electronic device display screen may present instructions for proper sensor placement to the user”), the mobile device (See Fig. 4 – PED (“personal electronic device”) 400) comprising: 
a controller (See Fig. 4 – Processor 400)
a storage device (See Fig. 4 – Memory 408) 
and a display device (See Fig. 4 – UI (“user interface”) 406).  
the storage device comprising one or more computer-storage media having computer-executable instructions embodied thereon that, when executed by the controller, cause the controller to instantiate at least one program component ([0030]: “For example, in an embodiment in which PED 400 is a smartphone, a smartphone app may be downloaded and installed on PED 400. The app may subsequently be executed by processor 404 to control operation of PED 400”), the at least one program component comprising: 
a positioning component configured to provide a graphical user interface (GUI) on the display device ([0030]: “When launched, the app may provide guidance and instructions to the user via UI 406”), the GUI including information about a proper placement of the sensor ([0030]: “For example, the app may provide visual displays on a display screen to illustrate proper placement of cardiac sensor 100 on the user's body.”) wherein the proper placement is determined based on the physiological signal data ([0037]: “In some embodiments, the PED 400 may provide feedback to the user on the quality of the ECG and PCG (phonocardiogram) signals (“Physiological signal data”) obtained, preferably including a voice-based audio feedback system to communicate this information to the user during the process of signal acquisition… For example, upon initiating a cardiac monitoring session, PED 400 may render user interface display 600 (FIG. 6) on a display screen to prompt the user regarding positioning of sensor 100, while simultaneously playing audio instructions as well. After the user presses a button to start measurement, PED 400 may render user interface display 700 (FIG. 7) on the PED display screen to instruct the user to remain still during the measurement. The audio and/or visual feedback will alert the user when a data capture is complete or when data quality is poor.” – The user is being given audio feedback indicating the quality of the data collection during signal acquisition. Poor quality of the data capture indicates improper placement whereas good quality indicates proper placement as implied by paragraph 37)

Regarding claim 2, Landgraf teaches wherein the controller of the physiological monitoring system is configured to determine, based on the physiological signal data, the proper placement of the sensor ([0037]: “In some embodiments, the PED 400 may provide feedback to the user on the quality of the ECG and PCG (phonocardiogram) signals (“Physiological signal data”) obtained, preferably including a voice-based audio feedback system to communicate this information to the user during the process of signal acquisition… The audio and/or visual feedback will alert the user when a data capture is complete or when data quality is poor” – The transmission to the user about data quality (indicating improper and proper placement) utilizes the controller of the physiological monitoring system (cardiac sensor system) as the cardiac sensor itself collecting the data. Therefore, the “controller” of the cardiac system is configured to determine the proper placement as the signals from the cardiac sensor are processed by the controller and are sent, via the controller, to the mobile device which then relays any placement information).

Regarding claim 3, Landgraf teaches wherein the controller of the mobile device is configured to determine, based on the physiological signal data, the proper placement of the sensor ([0037]: “In some embodiments, the PED 400 may provide feedback to the user on the quality of the ECG and PCG (phonocardiogram) signals (“Physiological signal data”) obtained, preferably including a voice-based audio feedback system to communicate this information to the user during the process of signal acquisition… The audio and/or visual feedback will alert the user when a data capture is complete or when data quality is poor” – The transmission to the user about data quality (indicating improper and proper placement) utilizes the controller of the mobile device as the mobile device relays visual and audio information about proper placement.  Therefore, the mobile configured to determine the proper placement of the sensor). 

  Regarding claim 4, Landgraf teaches wherein the proper placement is a location determined to facilitate receiving a physiological signal having a corresponding quality metric that satisfies a quality criterion ([0037]: “In some embodiments, the PED 400 may provide feedback to the user on the quality of the ECG and PCG (phonocardiogram) signals obtained… The audio and/or visual feedback will alert the user when a data capture is complete or when data quality is poor” – it is known to one having ordinary skill in the art that if quality is being assessed as poor the signal has a quality metric that is failing to satisfy a quality criterion and hence the quality is being indicated as poor).

([0030]: “For example, the app may provide visual displays on a display screen to illustrate proper placement of cardiac sensor 100 on the user's body. For example, the app may provide visual displays on a display screen to illustrate proper placement of cardiac sensor 100 on the user's body”).  

Regarding claim 9, Landgraf teaches wherein the physiological monitoring system comprises an electrocardiograph system, the sensor comprising at least one electrode (Abstract: “A sensor housing contains ECG electrodes and an audio transducer to simultaneously capture heart sound and ECG data with a single device”).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Landgraf et al. in view of Dalvin et al. (US 20190239850 A1)  
Regarding claim 5, Landgraf teaches using a quality metric substantially as claimed (See [0037]).
However, Landgraf does not teach wherein the quality metric comprises a value of at least one of image noise, resolution, contrast, and a signal to noise ratio.
However, Dalvin, in the same field of medical exam guidance devices, teaches sensor placement instructional devices teaches wherein the quality metric comprises a value image noise, resolution, contrast, and a signal to noise ratio ([0072]: “At step 4506, the system has used method 440 to determine that outcome A has occurred (i.e., that the “anatomical structure of interest” is detected), but that the view was not adequate. At step 4508, the system may compare the current image to images in a database, such as those previously identified by individuals skilled at ultrasound interpretation as high-quality (“Resolution”) views of the same anatomical structure….In one embodiment, the system may determine this by noting such a repositioning would result in a view consistent with a comparator image or images drawn from a database previously identified as containing high-quality views”).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the quality sensing of Landgraf with that of Dalvin to use the metric of resolution in order to determine the quality of the image such that the user can readjust the device in order to get a better image which would provide the user and health care professionals with clearer and sharper data potentially leading to better diagnosis.  

Regarding claim 6, Landgraf teaches information about the proper placement of the sensor (See [0037]). 
Landgraf does not teach wherein the information about the proper placement of the sensor comprises a representation of the patient's body and a representation of the sensor, wherein the representation of the sensor is displayed at a location relative to the representation of the patient's body that corresponds to the proper position.
However, Dalvin, in the same field of medical exam guidance devices, teaches wherein the information about the proper placement of the sensor comprises a representation of the patient's body and a representation of the sensor, wherein the representation of the sensor is displayed at a location relative to the representation of the patient's body that corresponds to the proper position ([0089]: “FIG. 7 is an illustration of an embodiment of the digital or virtual guidance elements described in the disclosed method, where the guidance elements are designed to aid the user in performing a lower extremity vascular exam…. For example, the popliteal vein might be the “structure of interest” for one portion of a lower extremity venous exam, and after the first placement of the ultrasound probe it may appear at the edge of the ultrasound probe's field of view whereas the images in the database identified as high-quality views show the popliteal vein in the center of the probe's field of view” – see Fig. 7 showing the image of the patient and the proper positioning of a sensor).   
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the teaching of sensor placement feedback Landgraf with the teaching of a visual guide as taught in Dalvin to aid the user in sensor placement by showing the user where the sensor should be placed which leads to faster examination and clearer results. 

Regarding claim 7, the mobile device further comprising an optical imaging component configured to obtain an image of the patient, wherein the representation of the patient's body is generated from the image of the patient  ([0089]: “FIG. 7 is an illustration of an embodiment of the digital or virtual guidance elements described in the disclosed method, where the guidance elements are designed to aid the user in performing a lower extremity vascular exam…. For example, the popliteal vein might be the “structure of interest” for one portion of a lower extremity venous exam, and after the first placement of the ultrasound probe it may appear at the edge of the ultrasound probe's field of view whereas the images in the database identified as high-quality views show the popliteal vein in the center of the probe's field of view” – see Fig. 7 showing the image of the patient and the proper positioning of a sensor).   
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the teaching of sensor placement feedback Landgraf with the teaching of images from the patient for sensor placement verification taught in Dalvin as different patients 

Regarding claim 10, Landgraf teaches a physiological monitoring system (Abstract).
Landgraf does not teaches the system comprising an acoustic imaging system. 
However, Dalvin, in the same field of medical exam guidance devices, teaches wherein the physiological monitoring system comprises an acoustic imaging system, the at least one sensor comprising an at least one ultrasound transducer ([0030]: “The system utilized herein includes…plurality of medical examination devices that include but are not limited to imaging tools such as an ultrasound probe, ultrasound transducer…). 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the teaching of an EKG sensor in Landgraf with the teaching of an acoustic transducer in Dalvin to provide the user with a variety of medical diagnoses techniques. This is further supported in Dalvin paragraph 30 which explains that the system of Dalvin can be used with multiple diagnosis modalities. 

Regarding claim 11, Landgraf teaches a controller (See [0025]). 
Landgraf does not teach wherein the controller is further configured to receive, via the GUI, user input indicating parameters for an imaging task. 
However, Dalvin, in the same field of medical exam guidance devices, teaches wherein the controller is further configured to receive, via the GUI, user input indicating parameters for an imaging task (See Steps in Figure 4F).  



Conclusion
The prior art made of record but unavailable due to priority dates is considered pertinent to applicant's disclosure. Refer to form PTO-892. Moore, Rahman, and Albert are both related to a medical system with user guidance in positioning of the sensor. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-Th: 10:30AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793
	
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793